IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 31, 2008

                                     No. 08-10634                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


MICHAEL LEBLANC

                                                  Plaintiff-Appellant
v.

THE CITY OF WATAUGA, ET AL.

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 07-CV-714


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Plaintiff-appellant Michael LeBlanc, proceeding pro se, appeals the district
court’s grant of summary judgment in favor of defendants-appellees, the City of
Watauga and C. D. Riley, in this civil rights action brought under 42 U.S.C. §
1983.1



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       1
          LeBlanc brought state claims as well, but the lower court declined to exercise
jurisdiction over these claims, pursuant to 28 U.S.C. § 1367(c)(3).
                                  No. 08-10634

      LeBlanc alleges that the appellees violated his constitutional rights in
seeking, issuing, and executing an arrest warrant against him for stealing a car.
The title for the car was held by James Hatcher, a former Collision Masters
employee. LeBlanc was a manager for Collision Masters, and he claims that
Hatcher fraudulently transferred title for the car to himself from Advantage
Automobile Sales, an entity related to Collision Masters.
      On September 20, 2005, LeBlanc caused a towing company to repossess
this car from Hatcher, who reported the car as stolen. Police investigation
revealed that despite the fact that it was accompanied by due paperwork, the
repossession was unlawful, as Hatcher in fact produced valid title to the vehicle
and thus lawfully possessed it. On September 21, 2005, Detective Riley of the
Watuaga Police Department reviewed the case and managed to get the vehicle
back to Hatcher. He also spoke with LeBlanc, but the conversation did not go
well. The record provides conflicting accounts of the conversation, but the upshot
is that Riley informed LeBlanc that he considered the car stolen. For his part,
LeBlanc conceded that he had not filed a theft report about the vehicle. He then
tried to do so but was only allowed to make out an Information Report because,
he was apparently told (for reasons not clear from the record), his complaint
about Hatcher was a civil matter only.
      On September 23, Riley contacted Assistant Tarrant County District
Attorney Alfredo Valverde, recited the facts to him, and after Valverde opined
that prosecution of LeBlanc was warranted, prepared a warrant for LeBlanc’s
arrest. On November 24, Thanksgiving Day, an Arlington police officer pulled
LeBlanc over for speeding and arrested him based on the outstanding warrant.
Ultimately, LeBlanc’s case was no-billed by the grand jury. On November 21,



                                         2
                                       No. 08-10634

2007, LeBlanc filed suit in federal court, which granted summary judgment
against him on May 22, 2008.
      We exercise plenary review of grants of summary judgment.2 Summary
judgment should not be granted unless there is “no genuine issue as to any
material fact.”3 We construe LeBlanc’s pro se brief liberally.4 Even so, amidst
many arguments, he fails to point out any error in the judgment of the lower
court or any violations of his rights committed by the appellees, and he has
therefore put no material fact at issue. On the record, he was arrested pursuant
to a valid warrant for which there was probable cause. He repossessed a car, the
title of which was held by another. Even if, as he maintains (without having
provided documentation), the car was fraudulently transferred to Hatcher, his
chosen self-help remedy exposed him to the legal consequences that followed.
      The judgment of the district court is AFFIRMED.




      2
          See Connors v. Graves, 538 F.3d 373, 376 (5th Cir. 2008).
      3
          FED. R. CIV. P. 56(c).
      4
          See United States v. Robinson, 542 F.3d 1045, 1050 (5th Cir. 2008).

                                              3